Wood; J., (after stating the facts.) This court, in the recent case of Williams v. State, ante p. 465, held that the statute under ryhich the ordinance was passed under which the appellant was convicted was valid. That case rules this so far as the validity of the ordinance is concerned. The petition and response thereto, with the exhibits including the commitment, show that appellant was a hotel keeper, and was convicted and committed for the crime of drumming or soliciting patrons for his hotel “on the platform of the railroad station in the city of Hot Springs.” It is contended that “drumming on the platform of railroad stations” is not an offense prohibited by the ordinance which prevents drumming or soliciting, etc., on trains, “depots,” etc. But the word “depot,” used in the ordinance, is broad enough and was intended to include, not only the depot building, but the platforms and grounds connected therewith and used by the company for its business purposes with the public at the depot or station. Pittsburg, Ft. W. & C. Ry. Co. v. Rose, 24 Ohio St. 219; Galveston, H. & S. A. Ry. Co. v. Thornsberry, 17 S. W. 521-523. See also State v. Ind. & I. S. Rd. Co., 32 N. E. 817, 133 Ind. 69, 18 L. R. A. 562. The commitment was sufficient to authorize the holding of appellant, and was susceptible of amendment on the facts shown to correspond with the proof as to crime for which appellant was convicted. The decree is affirmed.